The granting a new trial, and the terms of it, were altogether in the discretion of the Superior Court, where the rule was made, and so also was the enlarging the rule, or the refusal to enlarge it, (364) at the subsequent term. We should indeed in the case stated in the record, if that be all, have been disposed to enlarge the rule in this case; but I am not as capable of forming as correct an opinion as the judge who presided and knew the value of the controversy, and all other circumstances, and as it is a matter of discretion, his must determine the question, and not ours. The judgment must be affirmed.
PER CURIAM.                                 Judgment affirmed.
Cited: Bright v. Sugg, 15 N.C. 494; Phillips v. Lentz, 83 N.C. 243;Henry v. Cannon, 86 N.C. 25; Long v. Logan, ibid., 538.